 396DECISIONSOF NATIONALLABOR RELATIONS BOARDBorden,Inc., Chemical Division Thermoplastic Prod-uctsandLocal 553, International ChemicalWorkers Union,AFL-CIO. Case 1-CA-2241922 April 1986DECISION AND ORDERBY MEMBERS DENNIS, BABSON, ANDSTEPHENSOn 6 September 1985 Administrative Law JudgeStevenM. Charno issued the attached decision.The Respondent filed exceptions and a supportingbrief,and the General Counsel resubmitted herbrief to the judge.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.'REMEDYBecause the Respondent engaged in an unfairlabor practice, it shall be ordered to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the purposes of theAct, including the requirement that it shall, on theUnion's request, bargain over the severance payissuewithout insisting on employee execution of ageneral release as a condition of agreement.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Borden, Inc., Chemical Division Ther-moplastic Products, Boston, Massachusetts, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order as modified.1.Substitute the following for paragraph 2(a)."(a)On the Union's request, bargain over theseverance pay issue without insisting on employeeexecution of a general release as a condition ofagreement."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Local 553,International Chemical Workers Union, AFL-CIO,concerning severance pay.WE WILL NOT continue to insist on the executionof a general release by employees whose jobs havebeen eliminated as a condition for the granting ofseverance pay.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on the Union's request, bargain overthe severance pay issue without insisting on em-ployee execution of a general release as a conditionof agreement.BORDEN, INC., CHEMICAL DIVISIONTHERMOPLASTIC PRODUCTSAvrom J. Herbster, Esq.,for the General Counsel.James A. King Jr., Esq.,of Columbus, Ohio, for the Re-spondent.DECISIONSTATEMENT OF THE CASESTEVEN M.CHARNO,Administrative Law Judge. Inresponse to a charge filed on 2 October 1984, a com-plaintwas issued on 5 March 1985 which alleges thatBorden,Inc.,Chemical Division Thermoplastic Products(Respondent)has violated Section 8(a)(1) and(5) of theNational Labor Relations Act, by failing and refusing tobargain collectively in good faithwith Local553, Inter-nationalChemicalWorkers Union,AFL-CIO (Union).Respondent's answer denies the commission of any unfairlabor practice.A hearing was held before me on 15 April 1985 inBoston,Massachusetts.'Briefswere thereafterfiled bytheGeneral Counsel and Respondent under extendeddue date of 22 June 1985.'We shall modify the judge's decision to provide the standard Boardremedy for the 8(a)(5) violationthe judgefound,insisting to impasse on apermissivesubject ofbargaining,and to conform with the General Coun-sel's requestedremedy See, e g,North Carolina Furniture,121NLRB 41(1958) See alsoBig John Food King,171 NLRB 1491 (1968)iAt the hearing, the parties entered a comprehensive stipulation re-solving virtually every factual issuein the proceedingThe only disputedissue remaining concerns statements made at a meetingon 23 July 1984,and there are only minor variations in the testimony presented on thisissue279 NLRB No. 59 BORDEN,INC397FINDINGS OF FACT1.JURISDICTIONRespondent is a corporation engaged in the productionof polyvinylchlonde (PVC) and related products, whichmaintainsan officeand place of business in Leominster,Massachusetts. During the calendar year 1984, Respond-ent, in the course and conduct of its business in Massa-chusetts, shipped products valued in excess of $50,000 topoints outside the State and purchased and receivedgoods valued in excess of $50,000 from suppliers outsidethe State It is admitted, and I find, that Respondent is anemployer withinthe meaningof the Act.The Union is admitted to be, and I find is, a labor or-ganization within the meaningof the Act.IITHEALLEGED UNFAIR LABOR PRACTICESA. BackgroundDuring the 20 years Respondent has produced PVCproducts at its Leominster facility, its production em-ployees have been represented by the Union. As of Janu-ary 1984, there were approximately 140 such employeesin the facility's bargaining unit.2 The most recent collec-tive-bargaining agreement between Respondent and theUnion, which expires 26 January 1986, incorporates aletter agreement between the parties dated 11 February1980, which states:In confirmation of our discussions during the recentlabor agreement negotiations,itwas agreed that inthe event of the closing of the Borden, Inc., Chemi-calDivision, Thermoplastics Products, Leominster,Massachusetts facility, the company will meet withthe union in an effort to, and in good faith, negoti-ate a severance agreement.B.NegotiationsIn November 1983, Respondent discontinued produc-tion of PVC latex and permanently laid off three em-ployeesin itspolyco department. On 11 April 1984,3 Re-spondent informed the Union that the polyco departmentat the Leominster facility would be closed and the re-maining 15to 20 employees in that department would belaid off.At a meeting between the parties the followingday, the Union sought severance pay for the laid-off em-ployees pursuant to the 1980 letteragreement.ColvinHenderson,Respondent's employeerelationsmanager,maintainedthat the Company's action was a layoff andRespondent would not offer severance pay. He stated,however, that Respondent would aid the affected em-ployees in securing other employment. Subsequently, the2The appropriate bargaining unit is admitted to beAll hourly productionand maintenanceemployees (including boiler-room licensed fire person), shipping employees, over-the-road truckdrivers and all hourly laboratorytechniciansemployed at the Leom-inster facility, but excluding all other employees, executives, supervi-sors,assistantsupervisors, office employees, watch persons, guards,chemists, laboratory technicians and professional employees,and allother supervisors as definedin the NationalLabor Relations Act, asamended9All dates hereinafter are 1984, unless otherwise indicatedremaining employees in the polyco department were laidoff.On 19 June, Respondent sent the Union a letter whichstated that additional production and maintenance em-ployeeswould be laid off for a 1-month period com-mencing 24 June. At a meeting between the parties inearly July, Michael Formato, Respondent's area labor re-lationsmanager,reiteratedRespondent'sposition thatbargaining concerning severance pay was not appropri-ate under the 1980 letter agreement because the plantwas not being closed.On 18 July Respondent informedthe Union by letter that the 1-month layoff would be ex-tended "until resin sales warrant additional product fromthe Leominstermanufacturingfacility."On 23 July the parties met again. At that meeting,Henderson indicated that the Leominster facility wouldnot be shut down but would be used solelyas a terminal,employing approximately 30 workers. He further indicat-ed that at least one of four conditions must be met beforeRespondent could profitably recommence production atLeominster: (1) capital investment must be made toreduce the high production costs resulting from oldequipment,(2) a large competitor must leave the market,(3) a new product which could be produced at the facili-tymust be developed, or (4) a sudden "tremendous up-swing" in business must take place. Henderson admittedthatRespondent could not predict when any of theseconditionsmight be met and stated at the close of themeeting that Respondent was prepared for the first timetodiscuss the issue of severance.4 In his testimonyduring the hearing, Henderson noted that his 23 Julystatement concerning severance constituted"a rather no-ticeable change" from Respondent's prior position of re-fusing to recognize that the 1980 letter agreement in anyway controlled the negotiations between Respondent andthe Union.On 26 July Henderson sent a letter to all laid-off em-ployees which noted that they had been "laid-off with nodefinite date of recall" and discussed their rights to cer-tain employee benefits. That discussion did not take intoaccount any possibility that the employees would be re-called.At a meeting on 10 August, the Union contended that,becauseRespondent planned to cease production atLeominster, the 1980 letteragreementshould be imple-mented.Formato,who was present for Respondent,maintained that a shutdown was not occurring.He did,however, propose that laid-off employees be given anoption of retaining their layoff status and recall rights for3 years or of severing their employment and receivingseverance pay in an amount equal to 16 hours of pay foreach year of employment by Respondent.On 28 August the parties again met and Jack McIner-ney, Respondent's director of corporate labor relations,stated that all employeesmust electone of the two op-tions by 1 October. The parties agreed that the severanceagreement would cover present employees as well asthose previously laid off. Following additionaldiscussion4The testimonyof Hendersonand the Union's representative to thiseffect is supported by both parties' notes of themeeting 398DECISIONSOF NATIONALLABOR RELATIONS BOARDconcerning the details of severance pay,McInerneystated that employees who elected severance would berequired to sign a release and gave a copy of a proposedrelease to the union representatives.That document re-leased Respondent from claims for wages,employment,reemployment,reinstatement, and "any and all causes ofactionwhatsoever"which an employee might haveagainst Respondent as a result of his employment.At a grievancemeetingon 13 September, Respondentgave the Union a detailed summary of the 10 Augustproposal which outlined the two options and the require-ment that a release be executed by employees opting forseverance. At the Union's request during a 26 Septembertelephone call, Formato extended the deadline for em-ployees to exercise the option to 15 October.The parties met for thelast time on2 October. Afterbrief negotiations,they reached complete agreement onevery term and condition of the severance agreementexcept the wording ofthe release.The Union's repre-sentatives expressed their concern that the release pro-posed by Respondent would extinguish an employee'sright to prosecute civil and statutory health or safetyclaims.This concern arose from the fact that the vinylchloride produced at Leominster is either a known orsuspected carcinogen, the use of which is specificallygoverned by OSHA regulations. The Union's representa-tives stated their willingness to agree to a release whichextinguished all contractual rights as well as any rightsengendered by the termination of employment, but indi-cated that they couldnot agreeto thegeneral releaseproposed by Respondent. Formato informed the Unionthat unless the agreement,including the requirement of ageneral release,was signedby 3 p.m. that day, Respond-ent would take it off the table. The agreement was notsigned, and there have been no further negotiations be-tween the parties concerning severance.The production facilities at Leominster have remainedidle since July 1984, and none of the affected employeeshave been recalled. The work formerly done there hasbeen transferred to Respondent's plants in Louisiana andIllinois, and the Leominster facility has been used exclu-sively as a terminal for the consolidation and shipment ofproducts produced elsewhere. The Leominster facilityhas never previously been shut down for such an ex-tended period, nor has it previously been used as a termi-nal. Production machinery at the facility has been moth-balled and 30managerialemployees (of approximately100) who worked at the facility have been terminated.Although Respondent expended between $250,000 and$400,000 during mothballing to ensure that it could easilyrestart the plant, it has no present plans to recommenceproduction and cannot predict when it might do so.C. DiscussionThe General Counsel contends that Respondent violat-ed Section 8(a)(1) and(5) by bargaining to impasse overa permissive subject of bargaining, the wording of a re-lease.That contention raises three questions for consider-ation: (1) whether Respondent was under a duty to bar-gain concerning severance pay; (2)whether the partiesreached impasse;and (3) whether a general release is apermissive subject of bargaining.1.The duty to bargainAn employer's decision to shut down part of its oper-ationsundisputedly creates an obligation to bargainabout the effects of that decision on bargaining unit em-ployees.See, e.g.,FirstNationalMaintenanceCorp. v.NLRB,452 U.S. 666(1981);NLRB v. Production Mould-ed Plastics,604 F.2d 451 (6th Cir. 1979);National Termi-nal Baking Corp.,190 NLRB 465 (1971). Notwithstand-ing the foregoing principleand the specificrequirementsof the 1980 letter agreement, Respondent contends that itnever incurred an obligation to bargain because theLeominster plant was never shut down. In support ofthis position, Respondent points to the terminal operationconducted at the facility and to its expenditures to ensurethat production equipment could be used in the future.Respondent's attempt to characterize the shutdown ofproduction at Leominster as temporary is not supportedby the record. Production has been halted for the longestperiod in the facility's history. The occurrence of any ofRespondent's conditions precedent to recommencing op-eration is highly speculative,and Respondent cannotprovide anyestimateof when the Leominster facilitymight again be used to produce PVC products. As notedabove, Respondent's 26 July letter does not contemplaterecallof any ofthe bargaining unit employees to whomitwas addressed.Finally,Respondent'swillingness inOctober 1984 to release its entire work force by allowingthem to opt for severance is inconsistent with its argu-ment that the facility has not been shut down. For thesereasons, I conclude that Respondent has closed a part ofits operation and is obligated to bargain over the effectsof that action. This conclusion is in no way negated bythe fact that workers are still employed at the plant.Those employeesare engagedsolely in shipping andtransferring products-functions never previously per-formed at the plant. Similarly, the mothballing of pro-duction equipment merely evidences the exercise of pru-dent business judgment, not an imminent recommence-ment of production.Respondent appears to contend in the alternative that,even if it had an obligation to bargain, the scope of thatobligation is narrower than would be the case if Re-spondent were negotiating a complete collective-bargain-ing agreement.Without citing any authority, Respondentargues on brief:While making no offer of any kind would clearly bea refusal to negotiatewere the entire collective bar-gaining agreement at issue,I submit, just as clearlyin this context, where the only issue is will a sever-ance packagebe offered to supplement an existingand ongoingcollective bargaining agreement theCompany is not obligated to offer a thing.Respondent's thesis is without merit. Once a statutoryobligation to bargain exists,the parties are required toengage ingood-faithbargaining.The fact that the goal oftheirnegotiationsisnot a comprehensive collective-bar-gaining agreementcannot affect this requirement. BORDEN, INC3992. ImpasseThe Board inTaft Broadcasting Co.,163NLRB 475,478 (1967), enfd. 395 F.2d 622 (D.C. Cir. 1968), statedthat an impasse occurs "after good faith negotiationshave exhausted the prospects of concluding an agree-ment."This definition describes the situation in thepresent case. Here, the parties negotiated until they hadreached agreement on every term and condition of a sev-erance agreement, except for the wording of the releasewhich employees would be requiredto sign.When itbecame impossible to reach agreement on that pointthrough further good-faith negotiation, the parties hadreached an impasse.Respondent's argument that an impasse did not occurbecause it withdrew its offer misconstrues the Board'sholding inNordstrom Inc.,229 NLRB 601 (1977). Thatcase concerned the nature of offer and acceptance in asituationwhere impasse had not yet been reached. TheBoard there held that one party cannot unilaterallycreate an enforceable contract by agreeing to the portionof an offer relating to a mandatory subject of bargainingwhile rejecting the remaining portions of the offer whichrelate to permissive subjects.Nordstromisthus legallyand factually inapposite to the instant situation.was designed to establish all the terms and condi-tions of employment for the contract then under ne-gotiation. Accordingly, it had an immediate and sig-nificant effect on unit employees.In thesecircum-stances the parties'agreementwas so intertwinedwith and inseparable from the mandatoryterms andconditions for the contract currentlybeing negotiat-ed as to take on the characteristics of the mandato-ry subjects themselves.The relationship between the permissiveand mandato-ry subjects of bargaining in this case does not exhibit theinterdependence required by the Board inSea Bay ManorHome.Obviously, severance pay can be paid pursuant toa severance agreement without the execution of a re-lease.If Respondent's argumentwere accepted, it wouldmean that a permissive subject of bargaining wouldbecome mandatory whenever it was presented togetherwith a mandatory subject. That is not the law. I there-fore conclude that there is not a sufficient nexus betweenseverance pay and a general release to inextricably inter-twine the two subjects of bargaining. SeeNLRB v. Bart-lett-CollinsCo.,639 F.2d 652 (10th Cir. 1981), cert.denied 452 U.S. 961 (1981).3.Mandatory or permissiveInNLRB v. Borg-Warner Corp.,356 U.S. 342, 349(1958), the Supreme Court stated that "good faith doesnot licensethe employer to refuse to enter into agree-ments on the ground that they do not include some pro-posal which is not a mandatory subject of bargaining."Thus, the final issue to be resolved is whether the subjectof bargaining over which impasse was reached, a generalrelease, is a mandatory subject of bargaining.Although Respondent appears to admit thata generalrelease isnot in and of itself a mandatory subject of bar-gaining,5 it argues that the release "was so intertwinedwith severance pay as to be a mandatory subject is thiscontext even if not in others." Initially, it should benoted that the requirement of a general release was not apart of Respondent's initial severance pay proposal anddoes not appear to have been added as a quid pro quofor any concession to the Union. In any event, Respond-ent's position is based on a misreading of the Board'sholding inSea Bay Manor Home for Adults,253 NLRB739 (1980). There, the Board found that a permissiveterm, interest arbitration, rose to the level of a mandato-ry term when the parties agreed to use interest arbitra-tion to establish each and every provision of the collec-tive-bargaining agreement then being negotiatedTheBoard stated (page 740) that the agreement to employ in-terest arbitration6The Board has consistently held in other contexts that attempts tocondition the execution of an agreement upon the relinquishment of afuture legal right violate the statutory bargaining obligation SeeLaredoPacking Co,254 NLRB 1 (1981),StackpoleComponents Co, 232 NLRB723 (1977),PeerlessFood Products,231NLRB 530 (1977),HeiderMfgCo, 91 NLRB 1185 (1950) These cases indicate that the correct focus ison the nature of the right proposed to be extinguished In that context, itis clear that a general release of all future claims arising in any way froma prior employment is too attenuated from the actual terms and condi-tions of that employment to be a mandatory subject of bargainingCONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All hourly production and maintenance employees(including boilerroom licensed fire person), shipping em-ployees, over-the-road truck drivers and all hourly labo-ratory technicians employed at Respondent's Leominsterfacility,but excluding all other employees, executives,supervisors,assistantsupervisors,officeemployees,watch persons, guards, chemists, laboratory techniciansand professional employees, and all other supervisors asdefined in the Act, constitute a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material, the Union has been and is theexclusive representative of all the employees in the afore-said unit for the purpose of collective bargaining withinthe meaning of Section 9(a) of the Act.5.By demanding as a condition of consummating aseverance agreement affecting employees in the aforesaidunit that the Union agree to a proposal requiring em-ployees whose jobs had been eliminatedto sign a generalrelease, Respondent has engaged in and is engaging in anunfair labor practice in violation of Section8(a)(1) and(5) of the Act.6 The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYBecause Respondent engaged in an unfair labor prac-tice,it shall beorderedto cease and desist therefrom andto take certain affirmative action designed to effectuatethe purposesof the Act,including the requirement that it 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall, at the request of the Union, enter into and executethe 2 October 1984 severance pay proposal, with the ex-ception of the provision requiring employee execution ofa general release.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent,Borden,Inc.,ChemicalDivisionThermoplastic Products,LeominsterMassachusetts, itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively over a severancepay agreement with the Union as the bargaining repre-sentative of the employees in the unit described above.(b)Demanding as a condition of consummating a sev-erance agreement that the Union agree to a proposal re-quiring employees whose jobs had been eliminated tosign a'general release or to any other proposal not in-volving terms or conditions of employment.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.6 If no exceptionsare filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)At the request of the Union, enter into and executethe 2 October 1984 severance pay proposal, with the ex-ception of the provision requiring employee execution ofa general release.(b) Post at its Leominster, Massachusetts facility copiesof the attached notice marked "Appendix." Copies ofthe notice, on forms provided by the Regional Directorfor Region 1, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receiptand maintainedfor 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(c)Mail acopy of the attached notice marked "Ap-pendix" to each of its employees who would be coveredby the 2 October 1984 severance pay proposal.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.r If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "